PER CURIAM
Defendant appeals his convictions for criminal conspiracy to commit aggravated murder, ORS 161.450, solicitation to commit aggravated murder, ORS 161.435, and attempted murder. ORS 161.405; ORS 163.115.
Defendant first argues that his demurrer should have been allowed, because the indictment does not adequately identify his co-conspirators. The indictment was sufficient.
The court imposed consecutive sentences on the convictions on the conspiracy and solicitation counts. The state concedes that the consecutive sentences are unlawful, because those convictions merge under ORS 161.485. We agree.
Defendant also argues that the court erred in purporting to impose conditions of confinement and post-prison supervision. The state agrees that the court can only recommend conditions. State v. Potter, 108 Or App 480, 816 P2d 661 (1991). We accept that concession.
Convictions affirmed; remanded for resentencing.